DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 33 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims describe a computer-readable storage medium storing instructions. However, the specification does not clearly define the nature of the “computer-readable storage medium"; therefore, the “computer-readable storage medium” can be interpreted to include non-statutory media such as a wireless signal or carrier wave. The Examiner recommends replacing “computer-readable storage medium” with “non-transitory computer-readable storage medium”. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 14-22, and 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallinson (US 2018/0095542 A1) in view of Chen et al. (US 2017/0076502 A1).
Regarding claim 1, Mallinson discloses a method comprising: displaying, by a first device, virtual reality content; (Paragraphs 0006-0007, head mounted display (HMD) for displaying a virtual reality (VR) environment in VR space)	obtaining, by the first device, a synthetic representation of a second device; (Paragraph 0006, VR objects used to represent real-world objects, such as a cell phone)	displaying, by the first device, the synthetic representation of the second device with the virtual reality content; (Paragraph 0007, the VR objects representing the real-world objects are displayed in the VR environment to allow a user to identify and interact with in physical space),	and displaying a change in the synthetic representation of the second device, the change in the synthetic representation of the second device representing the change in functionality of the second device (Paragraphs 0078-0082, rendering a view of the real-world environment including the cell phone based on interactions with the cell phone including sending a text message in a transparent view).	Mallinson further discloses that user interactions with the real-world object can also be in a view that is kept opaque (Paragraph 0035).	Mallinson does not clearly disclose receiving, by the first device, input requesting a change in functionality of the second device; and displaying, based on the input received by the first device, a change in the synthetic representation of the second device, the change in the synthetic representation of the second device representing the change in functionality of the second device.
	Chen discloses a head mounted electronic device, such as a HMD, that operates with a handheld electronic device (Paragraph 0004) where the HMD can display a virtual scene with an alert prompting a user to answer a text message from the handheld device (Paragraph 0034) where the alert can allow for a change in the virtual scene with a display of a text messaging session (Paragraphs 0037-0038).	Chen’s technique of receiving and displaying an alert on a HMD that can be used to change the display to a text messaging session would have been recognized by one of ordinary skill in the art to be applicable to the transparent or opaque views for interactions with a real-world object of Mallinson and the results would have been predictable in the display and receipt of an alert for interaction with in order to transition a VR object of a cell phone to a real-world view of the phone for text messaging in a transparent view or in the display and receipt of an alert for interaction with in the virtual environment that can transition a view of the cell phone VR object’s screen to display a  text messaging interface an opaque view. Therefore, the claimed subject matter would 
Regarding claim 2, Mallinson in view of Chen discloses wherein the synthetic representation of the second device includes a synthetic representation of a display of the second device, wherein content displayed by the second device is displayed in the synthetic representation of the display of the second device (Mallinson, paragraph 0006, VR object of the cell phone that can be transitioned to a rendering of a real-world view of the cell phone in the transparent view, Mallinson, paragraphs 0078-0082 or in an opaque view continuing to display the VR environment with the VR object of the cell phone, Mallinson, paragraphs 0035 and 0089, where the display of the VR environment can be continuously displayed with the VR object of the cell phone with its screen displaying the virtual image of the user interface for text messaging, Chen, paragraph 0038).
Regarding claim 3, Mallinson in view of Chen discloses receiving, by the first device, an indication of one or more inputs processed by the second device; (Chen, paragraph 0037, input by the user’s finger with the handheld device)	and displaying, based on the indication of the one or more inputs processed by the second device, an additional change in the synthetic representation of the second device, the additional change in the synthetic representation of the second device representing an additional change in functionality of the second device (Mallinson, paragraphs 0078-0082 and Chen, paragraph 0038, changing to the text messaging functions associated with the cell phone)
Regarding claim 4, Mallinson discloses wherein the synthetic representation of the second device is overlaid over the virtual reality content (Paragraphs 0006-0007, VR object of the cell phone is displayed with the VR environment).
Regarding claim 5, Mallinson discloses wherein the first device includes a virtual reality head mounted display (Paragraph 0006, HMD).
Regarding claim 6, Mallinson discloses wherein the second device includes a mobile device (Paragraph 0006, cell phone).
Regarding claim 14, Mallinson discloses receiving a trigger; (Paragraph 0055, recognizing marker elements on real-world objects)	and displaying, based on receiving the trigger, the synthetic representation of the second device with the virtual reality content (Paragraph 0058, introducing recognized real-world objects as VR objects in the VR space).
Regarding claim 15, Mallinson discloses wherein the trigger is based on information received from the second device (Paragraph 0055, marker elements recognized on the real-world objects).
Regarding claim 16, Mallinson discloses receiving a removal trigger; and removing, by the first device based on receiving the trigger, the synthetic representation of the second device from display (Paragraph 0067, determining objects are not in the line of sight of the user in the real-world environment and removing them from the VR space).
Regarding claims 17 and 33, similar reasoning as discussed in claim 1 is applied. Furthermore, Mallinson discloses a memory configured to store content for display and (Paragraph 0095, memory and processor).
Regarding claim 18, similar reasoning as discussed in claim 2 is applied.
Regarding claim 19, similar reasoning as discussed in claim 3 is applied.
Regarding claim 20, similar reasoning as discussed in claim 4 is applied.
Regarding claim 21, similar reasoning as discussed in claim 5 is applied.
Regarding claim 22, similar reasoning as discussed in claim 6 is applied.
Regarding claim 30, similar reasoning as discussed in claim 14 is applied.
Regarding claim 31, similar reasoning as discussed in claim 15 is applied.
Regarding claim 32, similar reasoning as discussed in claim 16 is applied.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallinson (US 2018/0095542 A1) in view of Chen et al. (US 2017/0076502 A1) and further in view of Davis et al. (US 2019/0037166 A1).
Regarding claim 7, Mallinson in view of Chen discloses all limitations as discussed in claim 1.	Chen further discloses pairing the handheld electronic device, such as a smartphone, with the HMD to allow for use of the handheld electronic device while the user is immersed in the virtual environment (Paragraph 0015) where the HMD has audio output (Figure 4, element 430 and paragraph 0029).	Mallinson in view of Chen does not clearly disclose obtaining, by the first device, audio content from the second device; and playing, by the first device, the audio content from the second device.	Davis discloses that smartphones are capable of audio recording and playback (Paragraph 0133).	Davis’ smartphone with audio recording and playback would have been recognized by one of ordinary skill in the art to be applicable to a HMD paired with a smartphone to make use of functions of the smartphone during immersion in a virtual environment of Mallinson in view of Chen and the results would have been predictable in the recording of audio by a smartphone that can be played back by a HMD that is paired to the smartphone when a user is immersed in a virtual environment. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 8, Mallinson in view of Chen discloses all limitations as discussed in claim 1.	Chen further discloses pairing the handheld electronic device, such as a smartphone, with the HMD to allow for use of the handheld electronic device while the user is immersed in the virtual environment (Paragraph 0015) where the HMD has audio output (Figure 4, element 430 and paragraph 0029).	Mallinson in view of Chen does not clearly disclose obtaining, by the first device, audio content captured by a microphone of the second device; and playing, by the first device, the audio content.	Davis discloses that smartphones are capable of audio recording and playback (Paragraph 0133).	Davis’ smartphone with audio recording and playback would have been recognized by one of ordinary skill in the art to be applicable to a HMD paired with a smartphone to make use of functions of the smartphone during immersion in a virtual 
Regarding claim 9, Mallinson in view of Chen discloses all limitations as discussed in claim 1.	Chen further discloses pairing the handheld electronic device, such as a smartphone, with the HMD to allow for use of the handheld electronic device while the user is immersed in the virtual environment (Paragraph 0015) where the HMD has image output (Figure 4, element 440 and paragraph 0029).
	Mallinson in view of Chen does not clearly disclose obtaining, by the first device, one or more images captured by a camera of the second device; and displaying, by the first device, the one or more images with the virtual reality content.	Davis discloses that smartphones are capable of video recording and playback (Paragraph 0133).	Davis’ smartphone with video recording and playback would have been recognized by one of ordinary skill in the art to be applicable to a HMD paired with a smartphone to make use of functions of the smartphone during immersion in a virtual environment as well as display of a VR object of the phone and its interaction of Mallinson in view of Chen and the results would have been predictable in the recording of video images by a smartphone that can be displayed by a HMD that is paired to the smartphone when a user is immersed in a virtual environment including a view of a VR 
Regarding claim 10, Davis discloses wherein the one or more images are part of a video captured by the camera of the second device (Paragraph 0133, video recording by the smartphone).
Regarding claim 11, Mallinson in view of Chen and further in view of Davis discloses wherein the one or more images are displayed with the virtual reality content as part of the synthetic representation of the second device (Mallinson, paragraphs 0006, 0035, and 0082, in the opaque view, the user can interact with the phone in VR space with various functions of the phone including playback of video, Davis, paragraph 0133).
Regarding claim 12, Mallinson in view of Chen and further in view of Davis discloses wherein the one or more images are displayed within a synthetic representation of a display of the second device (Mallinson, paragraphs 0006, 0035 and 0082, in the opaque view, the user can interact with the VR object of the phone where the VR object of the phone has a display that can act to display image content in VR space including playback of video, Davis, paragraph 0133).
Regarding claim 13, Mallinson in view of Chan and further in view of Davis discloses obtaining, by the first device, audio content captured by a microphone of the second device; (Davis, paragraph 0133, audio recording by the smartphone)	and playing, by the first device, the audio content while displaying the one or more images with the virtual reality content (Chen, paragraph 0015, paired HMD with smartphone can make use of audio and video playback functions of Davis, paragraph 0133, while immersed in the virtual environment).
Regarding claim 23, similar reasoning as discussed in claim 7 is applied.
Regarding claim 24, similar reasoning as discussed in claim 8 is applied.
Regarding claim 25, similar reasoning as discussed in claim 9 is applied.
Regarding claim 26, similar reasoning as discussed in claim 10 is applied.
Regarding claim 27, similar reasoning as discussed in claim 11 is applied.
Regarding claim 28, similar reasoning as discussed in claim 12 is applied.
Regarding claim 29, similar reasoning as discussed in claim 13 is applied.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Raghoebardajal et al. (US 2020/0316462 A1) discloses a head mounted display used with a mobile device for virtual reality.	Urbach et al. (US 2017/0061700 A1) discloses virtual reality where a mobile device can be used in displaying virtual content to a head mounted display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHI HOANG/Primary Examiner, Art Unit 2613